ETHRIDGE, Chief Justice:
This is a suit for damages for the destruction by fire of a large storage shed and contents located on the property of L. W. Walker, appellee. The fire was alleged to be caused by sparks coming from an incinerator on adjacent property negligently used and maintained by defendant, Pleasant Gin Company, Inc., to burn hulls, trash, and other waste extracted from cotton in the ginning process. The jury returned a verdict of $2500 for Walker, and the Circuit Court of the Second Judicial District of Bolivar County entered judgment thereon.
After a careful review of the evidence, we conclude that it was sufficient to make jury issues on the questions of negligence in operation of the incinerator, and proximate cause between such negligence, if any, and the fire. Haynes v. Graves, 215 Miss. 353, 60 So.2d 812 (1952).
When all of the instructions are considered together, the jury was correctly advised as to the law. Although plaintiff’s instruction No. 7 is ambiguous on proximate cause, other instructions granted both sides made it clear to the jury that it must find proximate cause after first finding negligence. On the whole record there were no errors of a reversible nature.
Affirmed.
RODGERS, BRADY, PATTERSON and INZER, JJ., concur.